DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 08/06/2021, with respect to objections of the drawings and specification have been fully considered and are persuasive.  The previously-held objections of the drawings and specification have been obviated by amendments.  The objections of the drawings and specification have been withdrawn. 
Applicant’s arguments, see page 10, filed 08/06/2021, with respect to objections of claims 11 and 20 have been fully considered and are persuasive.  The objections of claims 11 and 20 have been withdrawn. 
Applicant's arguments, see page 10, filed 08/06/2021, with respect to 35 U.S.C 112(f) claim interpretation have been fully considered.  The Applicant has changed the claim term “controller” to “processor” in the claim amendments filed 08/06/2021.  The Examiner notes that despite this change, the claims will continue to be interpreted under 35 U.S.C 112(f).  Please see claim interpretation section below.
Applicant’s arguments, see page 10, filed 08/06/2021, with respect to 35 U.S.C 112(b) rejections of claims 1-20 have been fully considered and are persuasive.  The previously-held 35 U.S.C 112(b) rejections have been obviated by claim amendments.  The 35 U.S.C 112(b) rejections of claims 1-20 has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 08/06/2021, with respect to 35 U.S.C 102 and 103 rejections of claims 1, 7-8, 11, and 17-18 have been fully considered and are persuasive.  The previously-held 35 U.S.C 102 and 103 rejections have been obviated by claim amendments.  The 35 U.S.C 102 and 103 rejections of claims 1, 7-8, 11, and 17-18 have been withdrawn.  In the office action filed 05/06/2021, claims 2 and 12 were indicated to include allowable subject matter.  The allowable subject matter of claims 2 and 12 have been incorporated in independent claims 1 and 11 of the claim amendments filed 08/06/2021.  Thus, claims 1-20 are now in condition for allowance.  Please see reasons for allowance below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: 
“a processor configured to … determine a user emotion based on the bio-signals acquired from the bio-signal sensor” in claim 1.
“a processor configured to … operate the display unit to display at least one of a color and a pattern corresponding to the determined emotion” in claim 1.
“the processor is configured to determine the color corresponding to the determined emotion” in claim 3.
“the processor is configured to … operate the heating circuit to generate heat at a temperature corresponding to the determined color” in claim 3.
“the processor is configured to determine the pattern corresponding to the determined emotion” in claim 4.
“the processor is configured to … operate the heating circuit to generate heat at a region corresponding to the determined pattern” in claim 4.
“the processor is configured to determine a facial expression corresponding to the determined emotion” in claim 5.
“the processor is configured to … determine a pattern for each body part based on the feature of the body part in the determined facial expression” in claim 5.
“the processor is configured to … operate the display unit to display the pattern among the determined patterns corresponding to the body part to which the skin-attachment apparatus is attached” in claim 5.
“the processor is configured to determine at least one of a facial expression and an action of an object based on image data of the object included in the image data and determine an emotion of the object based on at least one of the determined facial expression and the action” in claim 8.
“the processor is configured to determine a feedback emotion corresponding to the emotion of the object, and operate the display unit to display at least one of the color and the pattern corresponding to the determined feedback emotion” in claim 9.
“the processor is configured to perform an arithmetic operation on the emotion of the object using a neural network, determine the feedback emotion corresponding to the emotion of the object based on the information on the operation performed using the neural network, determine a change in the emotion of the object with respect to at least one of the color and the pattern corresponding to the determined feedback emotion based on the image data of the object, and update the neural network based on the determined feedback emotion and the emotion change of the object” in claim 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The area of the disclosure that is used for interpretation of the above claim limitations that invoke 112(f) are listed below.  The references to the disclosure are relied upon to provide sufficient structure for the processor and showcase specific algorithms that allow the processor to perform the claimed operations.
*Note: Almost identical functions are claimed for the processor in claims 11 and 13-20 and the recited references to the disclosure provided below also provide support for claims 11 and 13-20.
Figure 4; Page 15, lines 2-25
Page 8, line 21 – Page 9, line 7; Page 10, line 16 – Page 11, line 6
Figure 7; Page 17, line 28 – Page 18, line 11
Page 8, line 21 – Page 9, line 26
Page 10, line 16 – Page 11, line 6
Page 9, lines 8-26
Page 11, lines 7-32
Page 11, lines 7-32
Page 11, line 7 – Page 12, line 7
Figure 5; Page 15, line 26 – Page 16, line 28
Figure 10; Page 21, line 29 – Page 23, line 10
Figure 10; Page 21, line 29 – Page 23, line 10
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1, 3-11, and 13-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2 and 12 were indicated to have allowable subject matter in the Non-Final Rejection filed 05/06/2021.  In the claim amendments filed 08/06/2021, claims 1 and 11 directly incorporated the allowable subject matter of now-cancelled claims 2 and 12.  Thus, claims 1 and 11 are now in condition for allowance.  No prior art reference could be found that teaches or renders obvious claims 1 and 11.  Claims 3-10 and 13-20 are also in condition for allowance because of their dependency on independent claims 1 and 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792